Citation Nr: 1040741	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1954, 
and from September 1954 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
October 2008, a statement of the case was issued in May 2009, and 
a substantive appeal was received in May 2009.  The Veteran 
testified at a Board hearing in July 2010; the transcript is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Board hearing, the Veteran stated that he had sought 
private audiological treatment approximately two years prior.  
The Veteran stated that he had previously submitted the records; 
however, there are no private audiological records contained in 
the evidence of record.  The record remained open to allow the 
Veteran to associate the records with the claims folder; however, 
no records were received.  Per 38 C.F.R. § 3.159(c)(1)(i-ii), VA 
must attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify 
the name, address, and dates of treatment 
pertaining to the private medical provider who 
evaluated his claimed hearing loss and tinnitus.  
Upon obtaining an appropriate release from the 
Veteran, the RO should obtain the entirety of the 
Veteran's treatment records from any identified 
medical provider.  If such efforts prove 
unsuccessful, documentation to that effect should 
be added to the claims folder.  

2.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issues of entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any of 
the benefits sought are not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



